Citation Nr: 0422401	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.  

In March 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is in the claims file.

In July 2004, the Board granted the veteran's motion to 
advance this case on the Board's docket, under the provisions 
of 38 C.F.R. § 20.900(c), based on the veteran's advanced 
age.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
flashbacks, nightmares, panic attacks more than once a week, 
and difficulty concentrating.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, 2670-71 (2003) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for a higher 
disability rating for his PTSD, currently evaluated as 30 
percent disabling.  Essentially, the veteran maintains that 
he experiences nightmares, panic attacks, and flashbacks of 
such severity and frequency that a rating in excess of 30 
percent is warranted.  

As noted in the Introduction to this decision, in March 2004, 
the veteran testified at a hearing before the undersigned 
Veterans Law Judge.  At that hearing, the veteran submitted 
additional evidence in support of his claim, including a 
February 2004 statement from W. M., Ph.D., a February 2004 
statement from M. B., M.D., and some copies of photographs 
taken during World War II.  The veteran also submitted a 
signed waiver of RO consideration of the foregoing evidence.  
As such, the Board may proceed with this appeal without 
remanding the appeal to the RO for consideration of the new 
evidence in the first instance.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); VAOPGCPREC 1-03.

A brief review of the procedural history of this appeal is as 
follows.  In May 2001, the veteran filed a claim for service 
connection for PTSD.  That claim was granted by the RO in an 
August 2001 rating decision, and a 30 percent disability 
evaluation was assigned, effective from May 2001, the date of 
the veteran's claim.  The veteran disagreed with the 30 
percent rating, and initiated the present appeal.  As this 
case involves a challenge to an initial disability rating, 
consideration of a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (depending on the 
facts, a rating may be a constant rating if the disability 
has been consistent in severity or a "staged" rating if the 
disability has fluctuated in severity).

Approximately six months prior to the date that the veteran 
filed his claim for service connection in this appeal, there 
was a significant change in the law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 
5103(b)).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini I),  17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), No. 01-944 (U. S. Vet. App. Jun. 24, 2004), 
and a new opinion issued in its stead, which clarified the 
holding in Pelegrini I.  Pelegrini II, held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial AOJ decision 
was issued prior to that date, and (2) VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, slip op. at 3.  The Court recognized that cases 
initially adjudicated by the AOJ prior to VCAA enactment 
would not have pre-adjudicatory notice, but concluded that 
claimants have a right to VCAA content-complying notice, and 
proper subsequent VA process.  Id. at 10-11.  See VAOPGCPREC 
7-2004.

In the present case, in February 2002 the RO sent the veteran 
a letter notifying him of the VCAA, and explaining what 
evidence was needed to establish entitlement to claims for 
service connection and for increased evaluations.  This 
letter was sent after the AOJ's initial adjudication of the 
veteran's claim for service connection for PTSD, but before 
the initial adjudication for an increased rating.  Thus, the 
veteran was supplied with pre-adjudicatory notice of the VCAA 
regarding the increased rating claim currently on appeal, and 
to that extent, the Court's holding in Pelegrini II was 
satisfied.  

As noted, the veteran's original claim was for service 
connection for PTSD.  He was not sent a second VCAA notice 
letter when he filed a notice of disagreement with the rating 
decision that established service connection for PTSD, rated 
as 30 percent disabling.  This is consistent with VAOPGCPREC 
8-2003, which held in part:

If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003.  The Board will now examine whether the 
record as a whole reflects that VA satisfied the duty to 
notify and the duty to assist the veteran with regard to his 
claim for increase.  

In Pelegrini II, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  See Pelegrini II, 
supra.

In this case, the Board finds that the record as a whole 
reflects that the duty to notify under the VCAA was 
satisfied.  Although the February 2002 VCAA letter does not 
explicitly contain the "fourth element" referenced in 
Pelegrini II and 38 C.F.R. § 3.159(b)(1), the letter 
requested that the veteran inform them if there was any other 
evidence or information that he wanted the RO to try and 
obtain.  The letter also asked the veteran to inform VA if he 
had no additional evidence to submit or to tell them about.  
The veteran was informed that for establishing an increased 
rating, the medical evidence must show that the condition has 
increased in severity.  In a May 2003 Statement of the Case 
the veteran was provided with the laws and regulations 
governing increased rating claims, including the General 
Rating Formula for Mental Disorders.  Thus, the Board finds 
that the veteran was fully notified of the need to provide VA 
with any evidence pertaining to his claim, and/or to give VA 
enough information about records so that VA could assist him 
in obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA assisted the veteran in obtaining 
relevant evidence.  The record contains the veteran's service 
medical records, private treatment records, and VA clinical 
records.  The veteran underwent an examination at VA's 
request, and in March 2004 he testified at a hearing before 
the undersigned Veterans Law Judge.  As is clearly documented 
in the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  

According to the rating criteria for mental disorders, a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a).  PTSD is evaluated by applying the 
General Rating Formula for Mental Disorders.  Under those 
criteria, a 30 percent evaluation is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  Id.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A review of the relevant evidence of record reveals the 
following.  A March 2002 private medical statement from 
psychologist W. M., PhD., indicates that the veteran's PTSD 
prevented him from working.  The veteran expressed a 
willingness to continue with individual psychotherapy, but 
his prognosis appeared guarded.  

A March 2002 VA outpatient treatment record indicates that 
the veteran's PTSD symptoms included nightmares almost 
nightly, waking up sweating two to four times per night, 
flashbacks two to four times per week caused by overhead jets 
or smells of cooking meat, and startle reaction (usually to 
planes).  He was diagnosed with PTSD, and his GAF score was 
70.  An addendum to the foregoing record indicates that the 
veteran called requesting refill of a Valium prescription.  
The health provider discussed with the veteran whether Valium 
was the best treatment option for him, but the veteran 
declined other treatment options.  He refused to keep an 
appointment with neurology or psychology, and he declined 
follow-up in VA PTSD group therapy.  He stated that he was 
receiving one-on-one care from an outside psychologist.  

In a June 2002 examination performed at VA's request, the 
veteran described his military service, and explained some of 
the more stressful experiences that he encountered as a 
seaman.  He remarked that he had recurrent intrusive and 
distressing recollections of these traumatic events on a 
daily basis.  He reported distressing dreams that occurred an 
average of three or four times per week, and flashbacks that 
occurred daily.  He described experiencing panic attacks in 
which his symptoms included the shakes, a dry mouth, a 
feeling of heaviness in his chest, increased heart-rate, 
heavy breathing, and sweating.  He indicated that his 
symptoms were triggered when he was startled, and would last 
for about five minutes.  He stated that the panic attacks 
occurred when he was on the street, which was why he did not 
go out much.  The veteran stated that he tried to avoid 
thoughts or conversations associated with the traumatic 
events, and he described a feeling of detachment.  The 
veteran reported irritability, difficulty concentrating, and 
feelings of hyper-vigilance and getting startled easily.  He 
also reported depression and auditory hallucinations, in 
which he heard voices that sounded like people during the 
war.  He denied manic symptoms, suicidal or homicidal 
ideations, or problems controlling his impulses.  He stated 
that for the past three months he was receiving outpatient 
mental health treatment, and he saw a psychologist twice a 
month.  

Objectively, the veteran appeared to be alert and 
cooperative, with average grooming and hygiene.  He did not 
present any bizarre mannerisms, and he did not appear 
depressed or anxious.  His speech was fluent, and he denied 
hallucinations.  Recent and remote memory was intact, 
although immediate recall was impaired.  The veteran lived 
alone, and would go shopping and cook.  His social 
interaction included family and friends.  The diagnosis was 
chronic PTSD.  The Global Assessment of Functioning (GAF) 
score was 62.  

In a May 2003 statement, the veteran reported that he still 
had severe nightmares, and was extremely nervous, with panic 
attacks three times a week, and constant flashbacks of dead 
bodies on the beach.  

A February 2004 private medical statement from M. B., M.D., 
indicates that the veteran had nightmares nightly, and was 
unable to concentrate.  The doctor indicated that the veteran 
was diaphoretic at times, and his symptoms indicated PTSD.  A 
February 2004 statement from W. M., Ph.D., indicates that the 
veteran complained of frequent nightmares, anxiety, 
depression, obsessional thinking, and difficulty 
concentrating.  

At the March 2004 hearing, the veteran testified that he has 
nightmares of his wartime service every night.  He indicated 
that he has panic attacks when he hears planes flying too 
low; he stated that he takes a Valium when he gets nervous.  
He described his sleep as broken, and stated that he 
experiences night sweats every other night.  The veteran 
stated that at most, he would take two Valium pills a day, 
but only when he was nervous.  He also would take Ambien a 
few times a week, to help him sleep.  He reported that his 
current treatment was with a private psychologist, who he 
would visit when he felt had "things to talk about."  The 
veteran stated that he divorced back in the 1950's, and had 
not remarried.  

The Board has carefully reviewed all the evidence of record 
and finds that, resolving all doubt in the veteran's favor, 
the evidence more nearly approximates the criteria for a 50 
percent rating for PTSD, as explained below.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  For the past several 
years, the veteran has consistently complained of symptoms 
including flashbacks, distressing dreams, panic attacks, 
depression, and difficulty concentrating.  For example, the 
March 2002 VA outpatient treatment record reveals that the 
veteran had nightmares almost every night, would often wake 
up sweating, and experienced flashbacks several times per 
week.  The June 2002 examination report reflects complaints 
of auditory hallucinations in addition to flashbacks, panic 
attacks, distressing dreams, and difficulty concentrating.  
In a May 2003 statement, the veteran described his nightmares 
as severe, and reported that he was extremely nervous, with 
more frequent panic attacks and nightmares.  A February 2004 
statement from the veteran's treating psychologist indicates 
that he complained of nightmares, anxiety, depression, 
obsessional thinking and difficulty concentrating.  
Similarly, a February 2004 statement from the veteran's 
treating physician reports regular nightmares and an 
inability to concentrate, as well as periods when the veteran 
was diaphoretic.  

As noted earlier in this decision, characteristics of a 50 
percent rating under the General Rating Formula for Mental 
Disorders include panic attacks more than once a week, 
impairment in short-term memory, forgetting to complete 
tasks, and disturbances of mood, which are clearly reflected 
by the evidence of record, as summarized above.  The Board 
acknowledges that the veteran's recorded GAF scores were 62 
and 70, which are indicative of mild symptomatology according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  The Board also notes that the 
evidence does not demonstrate that the veteran has 
circumstantial or circumlocutory speech, or impaired judgment 
or abstract thinking, which are characteristic of a 50 
percent rating.  However, despite the presence of some milder 
symptoms that may not in and of themselves support a 50 
percent rating, the Board finds that the veteran's overall 
disability picture more nearly approximates the rating 
criteria for a 50 percent rating, as opposed to a 30 percent 
rating.  In other words, a 50 percent rating more accurately 
reflects the veteran's symptoms such as nightmares, 
flashbacks, and panic attacks several times a week, which are 
not fully contemplated in a 30 percent rating.  

Although the Board finds that the evidence warrants a 50 
percent rating, the Board finds that the preponderance of the 
evidence is against assigning an initial disability rating of 
70 percent for the veteran's PTSD.  In that regard, the 
veteran denied experiencing suicidal ideation, and there is 
no evidence that the veteran's speech was illogical, obscure, 
or irrelevant.  Moreover, although the veteran reports panic 
attacks more than once a week, he has not complained of near-
continuous panic attacks, which is required for a 70 percent 
rating.  Nor does the evidence reflect that the veteran 
manifests spatial disorientation, neglect of personal 
appearance and hygiene, or other symptoms indicative of a 70 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In conclusion, the Board finds that the evidence more nearly 
approximates a 50 percent rating for PTSD, but no higher.  In 
reaching this decision, the Board has considered the history 
of the veteran's PTSD, as well as the current clinical 
manifestations of this disability and its effect on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for an evaluation in excess of 50 percent.  
See 38 C.F.R. § 4.1.  Further, the regular schedular 
standards appear sufficient for evaluation to the extent that 
the veteran's PTSD has not caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  Thus, consideration of 
an extra-schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the rules and regulations governing monetary 
benefits, a 50 percent rating for PTSD is granted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



